Title: Resolutions Respecting Vermont Lands, [16 September] 1780
From: Madison, James
To: 


Editorial Note
These resolutions were merely one episode in an exceedingly difficult and prolonged controversy into which Congress was first drawn on 8 May 1776 (Journals of the Continental Congress, IV, 334–35, 405). During the war, the concern of Congress about the dispute among New Hampshire, New York, and, to a lesser degree, Massachusetts over jurisdiction and land titles in the Vermont area, and between each of these three states and the de facto independent government created by many of the Vermont settlers, was the greater because the matters at issue often diverted these states from concentrating upon, and from co-operating fully with the other ten states in, the main business of winning the Revolution. Furthermore, the efforts by Congress to solve the divisive issue of the western lands, and thereby to secure the ratification of the Articles of Confederation, were hampered by the “jockeying” of the delegations from each of these three disputants to gain votes in support of the claim of its state to Vermont (above, Motion of 6 September 1780 regarding the Western Lands, editorial note).
By mid-1780, Congress had at least made clear (a) that it would not recognize the independence of Vermont (Journals of the Continental Congress, VIII, 508–11); (b) that, despite the insistence of the New York delegation, it would not accept the King’s Order in Council of 1764 as settling the jurisdictional issue (above, notes on Livermore’s statement, n. 8); and (c) that, as soon as nine states other than the three at loggerheads were amply represented, it would, with the consent of the three, “hear and examine into and finally determine the disputes and differences relative to jurisdiction.” The resolutions summing up this position were adopted on 2 June 1780, with eight state delegations, including JM and his Virginia colleagues, voting for them and with those of Maryland and Rhode Island opposed. The delegates from North Carolina and Delaware were absent, and those from Massachusetts were evenly divided (ibid., XVII, 482–85). One week later a motion, introduced by George Walton of Georgia and seconded by Nathaniel Folsom of New Hampshire, to postpone the hearing until 12 September carried without a recorded vote but in spite of the opposition of the delegation from New York (ibid., XVII, 499). On 16 September, the second day of the hearing, the resolutions printed below were offered by JM and seconded by Francis Kinloch of South Carolina (ibid., XVIII, 832–33).
Why JM should suddenly have assumed this active role in the matter is not answered by the sources. Neither he nor Kinloch was then, nor had either of them been before, on any committee assigned to deal with the Vermont issue. Perhaps of relevance are the facts that Folsom had left for home on 15 September (Burnett, LettersEdmund C. Burnett, ed., Letters of Members of the Continental
          Congress (8 vols.; Washington, D.C., 1921–36)., V, lviii, 386) and Walton would do so later that month (ibid., V, lvi). Except for Walton and certain delegates from the three states primarily affected by the controversy, no member who had been prominently identified with it during the past three years was in Congress when JM submitted his resolutions. Furthermore, earlier in September he had replaced the absent Joseph Jones as Virginia’s main spokesman on the western lands question—an issue with which the Vermont problem interlocked.
 
[16 September 1780]
Resolved that it appears to Congress from the evidence stated to them by the Delegates of New Hamshire and New York, as well as from former resolutions of Congress defining the general boundary of the United States, that the territory commonly called the New Hamshire Grants is within the limits of some one or more of the United States.
Resolved that every attempt by force to set up a separate and independent jurisdiction within the limits of any one of the United States is a direct violation of the rights of such state, and subversive of the Union of the whole under the superintending authority of Congress.

Resolved that it be earnestly recommended to the people who have assumed an independent jurisdiction over the district aforesaid immediately to desist from the exercise thereof; and to remain, untill a final determination shall take place, subject to such of the states contending for jurisdiction over them, as a major part of the inhabitants of each of the townships shall on an election for that purpose respectively prefer.
Resolved that Congress, will immediately proceed to the appointment of commissioners, agreeably to their resolutions of the 24 day of September last, to hear and determine the claims of New Hamshire and New York to the country commonly called the New Hamshire Grants.
Resolved that it be recommended to the State or States within whose jurisdiction the same shall fall to confirm the titles of the inhabitants to the lands they respectively hold notwithstanding any defect in the grants on which such titles depend.
Resolved that a special Committee be appointed to prepare and report an Address to the inhabitants of the district in question, explaining to them the principles and reasons on which the foregoing resolutions are founded, and urging them to a ready and peaceable submission to them
